EXHIBIT 10.19


WHEREVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH DELETIONS ARE DENOTED
BY AN ASTERISK), SUCH CONFIDENTIAL INFORMATION HAS BEEN SUBMITTED SEPARATELY TO
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


COMMERCIAL PLEDGE AGREEMENT


THIS COMMERCIAL PLEDGE AGREEMENT is entered into among Nevada
Gold & Casinos, Inc., (referred to below as "Borrower"); Nevada Gold BVR,
LLC, (referred to below as "Debtor"); and * (referred to below as "Lender").


GRANT OF SECURITY INTEREST. For valuable consideration, Debtor grants to Lender
a security interest in the Collateral to secure the Indebtedness.


TERMS AND CONDITIONS. This Commercial Pledge Agreement is executed
contemporaneously with a Security Agreement entitled, “January 2006 Security
Agreement” also known as “1/06 SA,” between Nevada Gold & Casinos, Inc. and *.
The terms and conditions of that agreement shall govern the rights and
liabilities of the parties hereunder as though:



1.  
The text of the “January 2006 Security Agreement” also known as “1/06 SA,” were
set forth at length herein.

2.  
The obligations of the Debtor herein respecting the collateral shall be the same
as the obligations of the Maker under the terms of the “January 2006 Security
Agreement” also known as “1/06 SA.”



COLLATERAL. The word "Collateral" means all ownership interest of Debtor in a
certain promissory note and security agreement executed in favor of Debtor by
the Buena Vista Development Company, LLC, in the principal amount of $14,810,200
as attached hereto as exhibit "A".
 
Together with all Income and Proceeds from the Collateral as defined below.
 
GUARANTOR. The word "Guarantor" means and includes without limitation each and
all of the guarantors, sureties, and accommodation parties in connection with
the Indebtedness.


INCOME AND PROCEEDS. The words "Income and Proceeds" mean all present and future
income, proceeds. earnings, increases, and substitutions from or for the
Collateral of every kind and nature, including without limitation all payments,
interest, profits, distributions, benefits, rights, options, warrants,
dividends, stock dividends, stock splits. stock rights. regulatory dividends.
distributions, subscriptions, monies, claims for money due and to become due,
proceeds of any insurance on the Collateral, shares of stock of different par
value or no par value issued in substitution or exchange for shares included in
the Collateral, and all other property Debtor is entitled to receive on account
of such Collateral, including accounts, documents, instruments, chattel paper,
and general intangibles.
 
 
 

--------------------------------------------------------------------------------

 
 
INDEBTEDNESS. The word "Indebtedness" means the indebtedness evidenced by the
Note, including all principal and interest, Debtor’s obligations under its
Guaranty executed contemporaneously herewith, together with all other
obligations, indebtedness, costs and expenses for which Borrower or Debtor is
responsible under this Agreement or under any of the Related Documents.
 
LENDER. The word "Lender" means *, her successors and assigns.


NOTE. The word "Note" means that certain Promissory Note executed January 19,
2006 by Borrower payable to Lender in the original principal amount of Fifty
Five Million Dollars ($55,000,000.00).


RELATED DOCUMENTS. The words "Related Documents" mean and include without
limitation all promissory notes, credit agreements, loan agreements,
environmental agreements, guaranties, security agreements, mortgages, deeds of
trust, and all other instruments, agreements and documents, whether now or
hereafter existing, executed in connection with the Indebtedness. The term
includes, without limiting the generality of the foregoing, that certain
document entitled, “Amended and Restated Credit Facility,” “January 2006
Security Agreement” also known as “1/06 SA,” and “Schedule of Collateral, Notes,
Security Interests, and Ownership Interests,” as each of those documents now
exists and as modified, increased or extended at any time in the future.


Executed this 19th day of January, 2006.



Borrower:   Debtor: Nevada Gold & Casinos, Inc.   Nevada Gold BVR, LLC       By
its Sole Member, Nevada Gold & Casinos, Inc.           By:
/s/ H. Thomas Winn
  By:
/s/ H. Thomas Winn
 
Its Chief Executive Officer
   
Its Chief Executive Officer

 

 
 
 

--------------------------------------------------------------------------------

 